Citation Nr: 1108661	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  08-26 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent from December 30, 2005, and in excess of 70 percent as of June 28, 2010 for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) claimed as a result of PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to February 1961, and from April 1961 to April 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the RO in Phoenix, Arizona, which granted service connection for PTSD and assigned it a rating of 50 percent effective December 30, 2005, the date of the Veteran's claim. 

During the pendency of the appeal, an increased rating of 70 percent effective June 28, 2010 was granted in an August 2010 rating decision.  The June 28, 2010 effective date of increase was based on a VA examination performed that day.  The Board notes that, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulation, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Thus, the claim for an increased rating remains on appeal.  

The Veteran testified at a November 2010 hearing at the Phoenix RO before the undersigned.  A transcript of the hearing has been associated with the claims file.


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial rating in excess of 50 percent prior to June 28, 2010 and in excess of 70 percent as of June 28, 2010 for PTSD.  The issue of entitlement to TDIU has also been raised by the Veteran and the evidence of record.  For the reasons that follow, the Board finds that further development is warranted before these matters can be properly adjudicated. 

The Veteran's PTSD is currently rated as 70 percent disabling as of June 18, 2010.  The only higher rating after this date is a 100 percent evaluation based on total occupational impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran retired in September 2005 and has argued that he is unable to work due to his PTSD.  Indeed, in May 2009 the Veteran submitted an application for TDIU based on his service-connected PTSD.  However, this application has not been addressed by the RO in a rating decision, although TDIU was denied in an April 2009 rating decision because the Veteran's PTSD did not meet the schedular criteria at the time.  

In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  

Here, not only has the Veteran argued that he is entitled to TDIU based on his service-connected PTSD, but a December 2008 letter from a VA psychologist reflects that the Veteran had attempted to work in November 2008 but had to stop after one day due to extreme anxiety.  A June 2010 VA examination also reflects that the Veteran's anxiety was a "primary reason" the Veteran had not worked regularly in five years.  Because the Veteran's PTSD is rated as 70 percent disabling as of June 28, 2010, the schedular criteria for TDIU consideration are met.  See 38 C.F.R. § 4.16(a) (2010).  However, there is no VA opinion addressing whether the Veteran's PTSD precludes him from engaging in all substantial gainful employment based on his education and work history.  Thus, on remand, a VA examination should be obtained which evaluates the present level of the Veteran's PTSD and provides an opinion as to its impact on the Veteran's employability.  Because such an opinion will affect the Board's determination as to whether the Veteran's PTSD meets the criteria for a 100 percent disability rating after June 18, 2010, the Board will defer consideration of this claim until after the VA examination and opinion are obtained.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (holding that two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

The Board also finds that additional VA treatment records must be requested.  In the December 2008 letter, the VA psychologist, Dr. Potter, stated that she had been treating the Veteran for his PTSD since December 2005 at the Phoenix Vet Center.  Records of this treatment are not in the file.  Moreover, at the November 2010 Board hearing, the Veteran stated that he had recently been treated for his PTSD at the VA Thunderbird outpatient clinic in Phoenix.  The claims file only contains treatment records from this clinic from January 2010 (when the Veteran commenced treatment there) to February 2010.  These records do not reflect treatment for PTSD.  Therefore, on remand, the agency of original jurisdiction (AOJ) should make every effort to obtain the Veteran's treatment records pertaining to PTSD from the Phoenix Vet Center from December 2005 to the present and from the VA Thunderbird outpatient clinic from March 2010 to the present. 


Accordingly, the case is REMANDED for the following actions:

1. The Veteran's VA treatment records from the Phoenix Vet Center from December 2005 to the present should be obtained and associated with the claims file.  All efforts to obtain these records should be fully documented and associated with the claims file.  If the AOJ is unable to obtain these records, the Veteran must be notified of this fact and a copy of such notification associated with the claims file. 

2. The Veteran's VA treatment records from the VA Thunderbird outpatient clinic from March 2010 to the present should be obtained and associated with the claims file.  All efforts to obtain these records should be fully documented and associated with the claims file.  If the AOJ is unable to obtain these records, the Veteran must be notified of this fact and a copy of such notification associated with the claims file. 

3. The AOJ should schedule the Veteran for a VA psychiatric examination to assess the current level of severity of his service-connected PTSD and its impact on his employability.  The entire claims file and a copy of this REMAND must be provided to the examiner prior to the examination.  The examiner must indicate in the examination report that the evidence in the claims file has been reviewed. 

The examiner should identify the nature, frequency, and severity of the Veteran's PTSD symptoms and any resulting functional impairment.  In addition, the examiner should provide a global assessment of functioning (GAF) score with an explanation of the significance of the score assigned as it pertains to the Veteran's service-connected PTSD.  

The examiner should also provide an opinion addressing the effect of the Veteran's PTSD on his occupational functioning.  In particular, the examiner should address whether the Veterans' PTSD prevents him from engaging in substantial gainful employment given his education and work background and without regard to other factors such as his age and nonservice-connected disabilities.  The opinion must be supported by a thorough explanation.  In this regard, it would be helpful to provide specific examples and refer to specific symptoms.  

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the increased rating claim for PTSD as well as entitlement to TDIU.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


